The findings of fact implicit in the verdict of the jury, as amended by stipulation, are disaffirmed. There is no evidence that the defendant’s servant, who received a threatening note and turned it over to the police, was acting within the general scope of his employment, while engaged in his employer’s business, with a view to the furtherance of the interests of his employer. The evidence is conclusive that he was acting for himself, in his own interests and for his own protection. Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.